Title: To Thomas Jefferson from Nicolas Gouin Dufief, 25 January 1803
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            Monsieur,
            25th of January. 1803
          
          Je viens enfin de recevoir une partie de mes livres. quelques uns de ceux que vous m’aviez demandés s’y trouvent—
          La riviere qui est prise, ne me permettant pas de vous les expédier par eau, Je me vois forcé, pour le faire, d’attendre que la Navigation soit libre—En attendant je vous envoye les trois seuls volumes des moralistes qui me sont parvenus; il parait que cette Interessante collection n’a pas été poussée plus loin, quoique l’éditeur nous en ait promis d’autres volumes—
          Le poids leger de ces 3 petits formats m’a permis de vous les adresser directement par la Poste—Mon Catalogue pour l’an 1803 qui s’imprime en ce moment vous sera rendu aussitôt qu’il paraîtra—
          Je vous salue avec tout le respect qui vous est du
          
            Nicholas Gouin Dufief
          
         
          Editors’ Translation
          
            
              Sir,
              
            
            I have just received, at last, a partial order of my books. Among them are some of those you requested.
            Since the river is frozen and I cannot send them to you by boat, I have no choice but to wait until navigation once again becomes possible. In the meantime, I am mailing you all three volumes of moralists that I received. Apparently this interesting collection has not been continued, although the publisher promised other volumes.
            Since these three small books are light, I can send them by post. My catalogue for 1803, which is now in press, will be delivered to you as soon as it is printed.
            I send you greetings with all the respect you deserve.
            
              Nicholas Gouin Dufief
            
          
        